Citation Nr: 0534879	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  00-10 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent 
for low back pain with early degenerative change in the 
lumbosacral spine.

2. Entitlement to a rating in excess of 20 percent for 
internal derangement in the right knee, status postoperative 
with chondromalacia and degenerative changes.

3. Entitlement to a rating in excess of 10 percent for 
chondromalacia patella of the left knee with degenerative 
arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active service from March 1986 to February 
1990.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from August and October 1999 rating 
decisions of the RO in Pittsburgh, Pennsylvania.  The claims 
file has since been transferred to the RO in Winston-Salem, 
North Carolina, which now has jurisdiction over the appeal.  

In May 2003, the appellant provided testimony during a 
hearing before a Veterans Law Judge (VLJ) at the RO; a 
transcript of that hearing has been associated with the 
claims file.  

For reason expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran when further 
action, on his part, is required.


REMAND

Since the time of the veteran's May 2003 hearing, the VLJ who 
heard the case no longer is employed by the Board.  Hence, 
the veteran is entitled to another hearing, if she desires 
one.  See 38 U.S.C.A. § 7107(c) (West 2002) (providing that 
the member or members designated to conduct a hearing shall 
participate in making the final determination of a claim on 
appeal).  In a November 2005 letter, the veteran was offered 
the opportunity for another hearing by a VLJ.  In December 
2005, the veteran signed a statement that indicated that she 
wanted an additional hearing.

Pursuant to 38 C.F.R. § 20.700 (2005), a hearing on appeal 
will be granted to a veteran who requests a hearing and is 
willing to appear in person.  See also 38 U.S.C.A. § 7107 
(West 2002) (pertaining specifically to hearings before the 
Board). Since the RO schedules Board hearings at the RO 
(travel board hearings), a remand of these matters to the RO 
is warranted.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

The RO should schedule the veteran for a 
travel board hearing at the earliest 
available opportunity. The RO should 
notify the veteran and her representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005). After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied. The veteran need take 
no action until otherwise notified, but she may furnish 
additional evidence and/or argument during the appropriate 
time frame. See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).

 
 
 
 


